The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 14-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the embodiment of figure 14 for the claimed limitation of “a driving transistor including a first insulating layer”, as recited in claim 1, because element 102 is not part of the driving transistor.  Element 102 is a buffer layer used to protect the driving transistor from moisture.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) in view of Shin et al. (2018/0357964).
Regarding claim 1, Ono et al. teach in figure 4 and related text a display device comprising: 
a plurality of pixels respectively coupled to scan lines and data lines intersecting the scan lines (see figure 1), 
wherein at least some of the pixels comprise: 
a driving transistor 28 including a first insulating layer 414 disposed on a substrate, a first active layer directly disposed on (i.e. directly above) a first surface of the first insulating layer 414, a first gate electrode Gate2 disposed on the first active layer, and a first source electrode SD2 and a first drain electrode electrically connected to the first active layer, the first drain electrode being spaced apart from the first source electrode by a first distance, and 
a switching transistor 30 including a second gate electrode Gate1 disposed between the substrate and the first insulating layer 414, and a second source electrode SD1 and a second drain electrode electrically connected to the second active layer 406, 
the second drain electrode being spaced apart from the second source electrode by a second distance different from the first distance.

Ono et al. do not explicitly state that the second distance different from the first distance, and do not teach that the second active layer directly disposed on a first surface of the first insulating layer and wherein the second gate electrode is disposed between the substrate and the second active layer.
In other words, Ono et al. do not explicitly state that the second distance different from the first distance, and do not teach that the switching transistor is a bottom gate transistor.

Figure 4 of Ono et al. clearly depicts that the second distance different from the first distance.
Shin et al. teach in figure 11 and related text a switching transistor being a bottom gate G2 transistor.
Shin et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second distance different from the first distance, and to use a switching transistor being a bottom gate transistor, as taught by Shin et al., in Ono et al.’s device, in order to adjust the device characteristics, as intended by Ono et al. and in order to obtain greater packing density. 
The combination is further motivated because it well known in the art that the electron mobility in bottom gate transistors is larger than top gate TFTs and the bottom gate structure is also advantageous in that the gate insulating film is produced without being exposed to atmosphere, and thus the performance of the TFT is not degraded by contamination.

In the combined device, the second active layer directly disposed on a first surface of the first insulating layer and wherein the second gate electrode is disposed between the substrate and the second active layer.

Regarding claim 2, Ono et al. teach in figure 4 and related text that the first active layer and the second active layer comprise indium-gallium-zinc oxide or indium-tin-zinc oxide.

Regarding claim 3, Ono et al. teach in figure 4 and related text that the first active layer comprises a first source region, a first drain region and a first channel region disposed between the first source region and the first drain region, and the second active layer comprises a second source region, a second drain region and a second channel region disposed between the second source region and the second drain region.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) and Shin et al. (2018/0357964), as applied to the claims above, and further in view of Kim et al. (2015/0371589).
Regarding claim 4, Ono et al. and Shin et al. teach substantially the entire claimed structure, as applied to claim 1 above, except a length of the first active layer in a first direction is greater than that of the second active layer in the first direction.
Kim et al. teach in figure 7 and in paragraph [0078] that a length of the first active layer (of transistor DT) in a first direction is greater than that of the second active layer (of transistor ST) in the first direction.
Shin et al., Kim et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a length of the first active layer in a first direction greater than that of the second active layer in the first direction, as taught by Kim et al., in prior art’s device, in order to improve the device characteristics.
The combination is motivated by the teaching of Kim et al. who point out the advantages of using a length of the first active layer in a first direction greater than that of the second active layer in the first direction.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) and Shin et al. (2018/0357964), as applied to the claims above, and further in view of Yoshida et al. (7,825,406).
Regarding claim 5, Ono et al. and Shin et al. teach substantially the entire claimed structure, as applied to claim 1 above, except the first active layer and the second active layer directly contact the first insulating layer.
Yoshida et al. teach in figure 7 and related text that the first active layer 230 and the second active layer 130 directly contact the first insulating layer 140.
Yoshida et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first active layer and the second active layer directly contact the first insulating layer, as taught by Yoshida et al., in prior art’s device, in order to simplify the processing steps of making the device.

Regarding claim 6, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a top gate structure having a first metal layer SD1 disposed between the substrate 402 and the first insulating layer 422.  Ono et al. do not teach that the first metal layer and the second gate electrode comprise the same material.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal layer and the second gate electrode to comprise the same material in Ono et al.’s device in order to simplify the processing steps of making the device.

Regarding claim 7, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a second insulating layer 430 disposed on the first gate electrode, and wherein the first source electrode is connected to the first source region of the first active layer through a first contact hole passing through the second insulating layer 30; and the first drain electrode is connected to the first drain region of the first active layer through a second contact hole passing through the second insulating layer 430.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second source electrode contacting the first metal layer SD1 through a fifth contact hole passing through the first insulating layer and the second insulating layer in Ono et al.’s device in order to improve the device characteristics.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) and Shin et al. (2018/0357964), as applied to the claims above, and further in view of Yoon (2005/0262293).Regarding claim 14, Ono et al. and Shin et al. teach substantially the entire claimed structure, as applied to claim 1 above, except using the driving transistor as  a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the substrate and the first insulating layer and a third active layer disposed on the same layer as the first active layer.
Yoon teaches in figure 3 and related text (see e.g. claim 8) a scan driver circuit 330 to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor MP1, MP2 (see figures 4 and 5) to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode (see figure 4) disposed between the substrate and the first insulating layer (see claim 8) and a third active layer disposed on the same layer as the first active layer.
Shin et al., Yoon and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the driving transistor as a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the substrate and the first insulating layer and a third active layer disposed on the same layer as the first active layer, as taught by Yoon, in Ono et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third active layer comprises indium-gallium-zinc oxide or indium-tin-zinc oxide in prior art’s device, in order to improve the device characteristics and in order to simplify the processing steps of making the device. 

Regarding claim 16, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a second insulating layer 432 disposed on the first gate electrode.  Ono et al. do not teach that the second insulating layer does not overlap the third active layer of the pull-up transistor. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer not overlapping the third active layer of the pull-up transistor in prior art’s device, in order to simplify the processing steps of making the device by not constraining the processing steps to apply one insulating layer.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) and Shin et al. (2018/0357964), as applied to the claims above, and further in view of Koo et al. (10,290,658).
Regarding claim 4, Ono et al. and Shin et al. teach substantially the entire claimed structure, as applied to claim 1 above, except a first metal layer disposed between the substrate and the first insulating layer, wherein the first source electrode is connected to the first active layer through a first contact hole and is connected to the first metal layer through a fifth contact hole.
Koo et al. teach in figure 4 and related text a first metal layer LS disposed between the substrate and a first insulating layer, wherein the first source electrode is connected to the first active layer through a first contact hole CNT5 and is connected (at least electrically connected) to the first metal layer LS through a fifth contact hole CNT3.
Koo et al., Shin et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first metal layer disposed between the substrate and the first insulating layer, wherein the first source electrode is connected to the first active layer through a first contact hole and is connected to the first metal layer through a fifth contact hole, as taught by Koo et al., in prior art’s device, in order to improve the device characteristics and in order to provide the proper electrical connection to the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/28/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800